Citation Nr: 0908375	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-39 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Palo 
Alto, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Doctors 
Medical Center on July 4, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 
1977.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 
determination by the Fee Services Section of the Department 
of Veterans Affairs (VA) Medical Center in Palo Alto, 
California, which denied the Veteran's claim of entitlement 
to payment or reimbursement for the cost of private medical 
expenses incurred at Doctors Medical Center on July 4, 2005.  
The Veteran subsequently appealed that decision.  The Veteran 
testified at a hearing at the VAMC in February 2006.  A 
transcript of that hearing is of record.  

In his substantive appeal (VA Form 9), received in December 
2005, the Veteran requested a personal hearing by 
videoconference at the Palo Alto VAMC.  The Veteran was 
scheduled to testify via videoconference Board hearing in 
2007, but requested that his hearing postponed.  He was 
subsequently rescheduled for a hearing in May 2008, but 
failed to report.  Pursuant to 38 C.F.R. § 20.702(d) (2008), 
the Veteran's case was processed as though the request for 
hearing had been withdrawn.  


FINDINGS OF FACT

1.  The Veteran received treatment at Doctors Medical Center 
on July 4, 2005 for complaints of left shoulder pain.  

2.  Prior to the actual care rendered at the private hospital 
on July 4, 2005, the cost had not been authorized by VA.  

3.  The emergency services provided on July 4, 2005, were of 
such a nature that a reasonably prudent person would expect 
that delay in seeking immediate medical attention would be 
hazardous to life or health; VA facilities were not feasibly 
available.  

4.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  

5.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.  

6.  The record does not establish that the Veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the treatment 
rendered.  

7.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury.  

8.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical treatment incurred 
on July 4, 2005 have been met.  38 U.S.C.A. §§ 1725, 1728, 
5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, VA provided the Veteran VCAA notice by letter 
dated in September 2005.  Regardless, we observe that, while 
VA's duty to notify and assist has been significantly 
expanded under the VCAA, the United States Court of Appeals 
for Veterans Claims (Court) ruled in Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002), that the provisions of the VCAA 
are not applicable where the law, not the factual evidence, 
is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the Court held that the provisions of the VCAA are 
not applicable to statutes and regulations, which concern 
special provisions relating to VA benefits, and those 
statutes and regulations contain their own notice provisions.  


II.  Factual background.

The Veteran is service-connected for low back strain, rated 
as 10 percent disabling.  

The Veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Doctors Medical 
Center on July 4, 2005.  The records show that the Veteran 
was seen at the emergency room on July 4, 2005 with 
complaints of left shoulder pain for the past month.  The 
Veteran reported sudden onset of pain with worsening 
symptoms.  In the emergency room, it was noted that the 
Veteran had left anterior shoulder pain; the pain was 
described as sharp.  He rated the severity of the pain as 9 
out of 10.  X-ray of the left shoulder revealed findings of 
calcific tendinitis.  The discharge instructions indicated 
that the examination and treatment the Veteran received in 
the ER was for an "urgent" problem and is not intended as 
complete care.  The Veteran was advised that it was important 
to follow up with a doctor, nurse practitioner, or 
physician's assistance for ongoing care.  If the symptoms 
become worse or you do not improve as expected and you are 
unable to reach your usual health care provider, you should 
return to the ER.  The discharge diagnosis was bursitis, left 
shoulder.  

At a personal hearing in February 2006, the Veteran indicated 
that he had had problems with soreness in the left shoulder 
for some time; however, the Friday before July 4, 2005, the 
shoulder became so painful that he was unable to lift his 
arm.  The Veteran stated that, by Sunday, he was on the verge 
of passing out from the pain.  The Veteran indicated that he 
was waiting to get into the VA, but there was nothing open 
and it was the weekend.  The Veteran maintained that, all the 
training that he had had told him that he was experiencing 
signs of a stroke or a heart attack; therefore, he became 
worried.  The Veteran stated that, as far as he knew, he was 
having a stroke; by the time they had run the labs and took 
x-rays, and he found out that he wasn't having a stroke.  He 
received a cortisone shot.  It was only later that he found 
out that VA would not pay for his treatment at the Doctors 
Medical Center.  


III.  Legal Criteria.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the Veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  There is no evidence demonstrating that the 
Veteran received prior authorization to go to a non-VA 
facility.  As such, the Veteran's treatment at the non-VA 
facility was not authorized in advance.  Nevertheless, under 
38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), 
the VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a  
Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a  Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a  Veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

In this case, the record demonstrates that the Veteran is 
service-connected for low back strain.  He is not service-
connected for any other disabilities.  

Upon review of the record, the care required on July 4, 2005 
at Doctors Medical Center was not for his service-connected 
disability.  The medical records from Doctors Medical Center 
and the statement from the Veteran show that he sought 
emergency room treatment for left shoulder pain and 
limitation of motion; the symptoms were described as urgent.  
Following an X-ray of the left shoulder and an EKG, he was 
diagnosed with calcific tendinitis.  His tendinitis is not 
service-connected.  There is also no indication in the record 
that the Veteran has a total disability permanent in nature 
resulting from a service-connected disability, nor is he 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j).  In short, the claim fails to meet the 
requirements of the first statutory requirement under 38 
C.F.R. § 17.120.  Therefore, payment cannot be authorized 
under 38 C.F.R. § 17.120(a-c).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West Supp. 2007) and 
38 C.F.R. §§ 17.1000-1008 (2008).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the  
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).  

As noted previously, the Veteran does not allege that he 
should be reimbursed on the grounds that the treatment he 
received was for a service-connected disability, for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, or that he has 
been rated totally and permanently disabled due to service-
connected disability.  Therefore, payment or reimbursement 
for private medical care provided on July 4, 2005 is not 
permitted under the provisions of 38 U.S.C.A. § 1728.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  In his 
notice of disagreement, dated in September 2005, the Veteran 
indicates that he does not have any health insurance.  In 
addition, VA treatment records dated in 2004 and February 
2005 reflect that he has been enrolled in the VA Health Care 
System; and, the medical bills establish that the Veteran is 
liable for the medical expenses incurred on July 4, 2005.  

The law does not require that a Veteran's treatment actually 
be proven emergent, from a purely medical standpoint, in 
order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The 
implementing regulation specifically provides that this 
standard is considered to be met under circumstances where a 
condition manifests itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  See 38 C.F.R. 
§ 17.1002 (b).  

After careful review of the evidentiary records, the Board 
finds that the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  See 38 C.F.R. 
§ 17.1002(a).  It is clear from the Doctors Medical Center 
records that the Veteran was admitted to an emergency room on 
July 4, 2005 for emergent care.  The Board concludes that the 
criteria set forth in 38 C.F.R. § 17.1002 (a) have been met.  

Significantly, the evidence of record shows that the Veteran 
sought medical treatment on July 4, 2005 for left shoulder 
pain and limitation of motion.  In the emergency room, it was 
noted that the Veteran had left anterior shoulder pain; the 
pain was described as sharp.  He rated the severity of the 
pain as 9 out of 10.  X-ray of the left shoulder revealed 
findings of calcific tendinitis.  The discharge instructions 
indicated that the examination and treatment the Veteran 
received in the ER was for an "urgent" problem and is not 
intended as complete care.  It is also noteworthy that the 
Veteran felt that he was having a stroke.  Consequently, the 
Board finds that the Veteran's left shoulder condition was 
manifested by such symptoms that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in serious impairment to his health.  Again the 
treatment was described as urgent.  The Board finds that this 
is sufficient evidence to meet the criteria set forth in 38 
C.F.R. § 17.1002 (b).  

In light of the foregoing, the Board finds that the 
requirements of 38 C.F.R. § 17.002(b) have been met.  
Further, given the apparent emergent nature of the Veteran's 
condition, and the fact that the episode occurred at his home 
in Ceres, California-more than 90 miles away from the nearest 
VA facility with emergent medical services-the Board is 
satisfied that the requirements of 38 C.F.R. § 17.002(c) have 
been met as well.  The appeal is granted.  


ORDER

Payment or reimbursement for medical care and services 
provided at Doctors Medical Center on July 4, 2005 is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


